DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 9/2/2022, amended claims 1, 4, 6, and 18 and cancelled claims 3, 5, and 20 are acknowledged. Claims 1-2, 4, and 6-19 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2, 4, 6-8, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Purks et al. (US Publication No. 2014/0062703 A1) (previously cited).

Regarding claim 1, Purks et al. discloses a cumulative load monitoring system for lower limbs of a subject, the system comprising: 
one or more motion sensors (104, 1010) secured or mounted to one of or both of the subject's lower limbs (see [0074] – “the impact measurement circuit 104 may be configured to be connected to a person’s ankle or leg (e.g., via a strap or elsewhere that will provide sufficient sensitivity to changes in foot impact levels”), the sensor(s) being configured to sense the tibial shockwaves experienced by the lower limb(s) as the subject engages in physical activity involving repetitive footstrikes of the lower limb(s) with a surface and generate representative tibial shockwave data (see [0051], [0055], and [0127]); and 
a data processor (106, 1030) that is configured to receive the tibial shockwave data sensed by the one or more sensors, and wherein the processor is configured to process the received tibial shockwave data and generate feedback data in the form of an estimate of the subject's cumulative load stimulus over one or more activity sessions by identifying and extracting peak shock data from the received tibial shockwave data (see [0078] – “[t]he log file may include individual impact measurements and/or may store one or more accumulated impact metric that are generated by algorithmically combining (e.g., averaging, weighted averaging, arithmetic mean, geometric mean, harmonic mean, median, trending, etc.) individual impact measurements to generate an accumulated impact metric”; see also [0127]) and generating the estimate of the subject’s cumulative load stimulus based at least partly on the summation of a variable that represents or is based on the extracted peak shock data  (see [0078], [0083], and [0127]).
Regarding claim 2, Purks et al. discloses wherein the data processor is configured to compare the cumulative load stimulus to a threshold stored for the subject and generate an alert or notification if the threshold is exceeded (see [0057]-[0059] and [0124]-[0127]).
Regarding claim 4, Purks et al. discloses the or each motion sensor comprises an accelerometer that is configured to sense acceleration data in at least three axes and generate representative 3-axes acceleration data as the subject engages in physical activity (see [0072]), and the representative tibial shockwave data generated by the or each motion sensor comprises the acceleration data which represents a series of discrete tibial shockwaves from the discrete footstrikes (see [0051], [0055], and [0127]).
Regarding claim 6, Purks et al. discloses the data processor is configured to identify and extract the peak shock data from the received tibial shockwave data by converting the 3-axes acceleration data of the tibial shockwave data into resultant acceleration magnitude data and extracting peak shock data representing the peak resultant acceleration magnitude data associated with each discrete footstrike (see [0071], [0083], and [0127]).
Regarding claim 7, Purks et al. discloses the data processor is configured to receive tibial shockwave data from a single activity session engaged in by the subject and generates the feedback data of an estimate of the subject's cumulative load stimulus in the form of a session load stimulus (see [0012], [0078], and [0087]).  
Regarding claim 8, Purks et al. discloses the data processor is configured to receive tibial shockwave data from multiple activity sessions engaged in by the subject and generate feedback data of an estimate of the subject's cumulative load stimulus relating to those multiple activity sessions (see Figures 6 and 8 and [0080] and [0087]).
Regarding claim 14, Purks et al. discloses the data processor is configured to continuously update the feedback data representing an estimate of cumulative load stimulus based on new received tibial shockwave data relating to one or more activity sessions (see [0054], [0057]-[0059], and [0124]-[0127]).
Regarding claim 15, Purks et al. discloses the data processor is communicatively coupled to the one or more motion sensors over a data link (see Figures 2 and 10 and [0070]).
Regarding claim 16, Purks et al. discloses the data processor is onboard the or each motion sensor (see [0104]).
Regarding claim 17, Purks et al. discloses the one or more motion sensors are secured or mounted to the subject's lower limb in any of the following locations: between the femoral epicondyle and medial malleolus, in the region of the lower 1/3rd of the tibia, in the region of the medial part of the tibia, in the region adjacent and above the medial malleolus of the tibia, or in the region adjacent and above the lateral malleolus of the tibia (see [0074] and [0104]).
Regarding claim 18, Purks et al. discloses a method of assessing lower limb shock of a subject, comprising: 
receiving tibial shockwave data from one or more motion sensors (104, 1010) secured or mounted to one of or both of the subject's lower limbs (see [0074] – “the impact measurement circuit 104 may be configured to be connected to a person’s ankle or leg (e.g., via a strap or elsewhere that will provide sufficient sensitivity to changes in foot impact levels”), the sensor(s) being configured to sense the tibial shockwaves experienced by the lower limb(s) as the subject engages in physical activity involving repetitive footstrikes of the lower limb(s) with a surface and generates representative tibial shockwave data (see [0051], [0055], and [0127]); 
processing the received tibial shockwave data (see [0078] – “[t]he log file may include individual impact measurements and/or may store one or more accumulated impact metric that are generated by algorithmically combining (e.g., averaging, weighted averaging, arithmetic mean, geometric mean, harmonic mean, median, trending, etc.) individual impact measurements to generate an accumulated impact metric”; see also [0127]); and 
generating feedback data in the form of an estimate of the subject's cumulative load stimulus over one or more activity sessions by identifying and extracting peak shock data from the received tibial shockwave data (see [0078] – “[t]he log file may include individual impact measurements and/or may store one or more accumulated impact metric that are generated by algorithmically combining (e.g., averaging, weighted averaging, arithmetic mean, geometric mean, harmonic mean, median, trending, etc.) individual impact measurements to generate an accumulated impact metric”; see also [0127]) and generating the estimate of the subject’s cumulative load stimulus based at least partly on the summation of a variable that represents or is based on the extracted peak shock data  (see [0078], [0083], and [0127]).
Regarding claim 19, Purks et al. discloses comparing the cumulative load stimulus to a threshold stored for the subject and generating an alert or notification if the threshold is exceeded (see [0057]-[0059] and [0124]-[0127]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purks et al., further in view of Kahn et al. (US Patent No. 8,996,332 B2) (previously cited).

Regarding claim 9, it is noted Purks et al. does not specifically teach the data processor is configured to receive tibial shockwave data from a plurality of activity sessions engaged in by the subject from a single day and generate the feedback data of an estimate of the subject's cumulative load stimulus in the form of a daily load stimulus (DLS). However, Kahn et al. teaches the data processor is configured to receive tibial shockwave data from a plurality of activity sessions engaged in by the subject from a single day and generate the feedback data of an estimate of the subject's cumulative load stimulus in the form of a daily load stimulus (DLS) (see col. 4, lines 15-25 and col. 12, lines 27-36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Purks et al. to include the data processor is configured to receive tibial shockwave data from a plurality of activity sessions engaged in by the subject from a single day and generate the feedback data of an estimate of the subject's cumulative load stimulus in the form of a daily load stimulus (DLS), as disclosed in Kahn et al., so as to allow a user to monitor his or her overall activity level throughout the day, as well as individual activities (see Kahn et al.: col. 2, lines 45-47).
Regarding claim 10, Purks et al. in combination with Kahn et al. teaches the data processor is configured to compare the generated DLS to a threshold DLS stored for the subject and generate an alert or notification if the threshold is exceeded (see Purks et al.: [0057]-[0059] and [0124]-[0127]).  
Regarding claim 11, Purks et al. in combination with Kahn et al. teaches the data processor is configured to generate the DLS by: 
processing the received tibial shockwave data to segment the data into predefined types of activities (see Kahn et al.: col. 3, lines 32-65); 
extracting peak shock data from each segment of data (see Purks et al.: [0071], [0083], and [0127] and Kahn et al.: col. 11, lines 49-62); and 
determining the DLS based on the peak shock data and its associated type of activity (see Kahn et al.: col. 4, lines 15-25 and col. 12, lines 27-36).
Regarding claim 12, Kahn et al. teaches the predefined types of activities comprise: running, walking, and resting (see col. 2, lines 36-42 and col. 8, lines 23-32).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purks et al. and Kahn et al., further in view of McLeod et al. (US Patent No. 6,234,975 B1) (previously cited).

Regarding claim 13, it is noted neither Purks et al. nor Kahn et al. specifically teach the data processor is further configured to apply a bone stimulus saturation model for saturation and recovery when generating the DLS. However, McLeod et al. teaches the data processor is further configured to apply a bone stimulus saturation model for saturation and recovery when generating the DLS (see col. 2, line 66-col. 3, line 14 and col. 5, lines 36-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Purks et al. and Kahn et al. to include the data processor is further configured to apply a bone stimulus saturation model for saturation and recovery when generating the DLS, as disclosed in McLeod et al., so as to assess risk for osteoporosis and subsequent bone fracture to provide an early indicator and allow preventive measures to be instituted prior to the onset of symptomatic bone loss (see McLeod et al.: col. 5, lines 36-43).
Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. 
Applicant argues that Purks does not describe a processor configured to identify and extract peak shock data from the received tibial shockwave data from the one or more activity sessions and estimate the subject’s cumulative load stimulus based at least partly on a summation of a variable that represents or is based on the extracted peak shock data. The Examiner respectfully disagrees and notes that Purks describes an impact measurement circuit including an accelerometer that measures an impact from the foot striking the surface while the person is walking/running and generates a signal indicating a peak magnitude (i.e. “identifying and extracting peak shock data”) of the measured impact (see [0071]) and further notes that the peak pulse of the measured impact indicates the magnitude of shocks that are being transmitted through the person’s muscular, tendon, and skeletal structure of the feet, legs, and body (i.e. “tibial shockwave data”; see [0127]). Then, the impact measurement circuit stores one or more one or more accumulated impact metrics that are generated by combining individual impact measurements to generate an accumulated impact metric (see [0078]), which reads on Applicant’s claimed “generating the estimate of the subject’s cumulative load stimulus based at least partly on the summation of a variable that represents or is based on the extracted peak shock data”. In one particular example, Purks notes the combining can include averaging or calculating the arithmetic mean, which is calculated by summing the individual impact measurements and dividing by the total number of individual impact measurements. Applicant argues that the “accumulated impact metric” in Purks is very different from Applicant’s claimed “cumulative loading stimulus”, but this is not consistent with the broadest reasonable interpretation of the claim language using the plain meaning of the terms. Applicant appears to be importing limitations from the disclosure that are not actually present in the claim language and/or relying on an overly narrow interpretation of the Purks reference.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791